  Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 1 of 20

AO 91(Rev.08/09) CriminalComplaint

                                 U NITED STATES D ISTRICT C OURT
                                                         forthe
                                              Southern DistrictofFlorida

               United StatesofAmerica                       )                                               '
                                                                                                           IRI-ED hy
                                                            )                                             $                            D.t.
                                                            )     CaseNo. 18-8414-DLB
           MARQUIS DONTAVIS FREDERICK,                      )
                                                            )
                                                                                                       t 02T 2S 2213
                                                            )                                         '
                                                                                                      '
                                                                                                                S'
                                                                                                                cCEVENM LARIMURt
                        Defendantls)                                                                            s.kEq
                                                                                                                  ô. i
                                                                                                                     ft
                                                                                                                    oF l'
                                                                                                                       FLàâ.og
                                                                                                                             -
                                                                                                                              sT. c'
                                                                                                                              w.M:
                                                                                                                                   L
                                                                                                                                 .


                                              CRIM INAL COM PLAINT

        1,thecomplainantin thiscase,statethatthefollowing istrueto thebestofm y u owledgeand belief.
On oraboutthedatets)of 02/21/2017-03/01/2018      inthecountyof                            Palm Beach                   inthe
   Southern Districtof       Florida      ,thedefendantts)violated:
           CodeSection                                              OxenseDescri
                                                                               ption
21USC jj841(a)(1),841(b)(1)               Possessi
                                                 on W ith lntentto Distribute Controlled Substances'
                                                                                                   ,
(C)-(D)
18USC j 924(c)(1)(A);and,                 Posession ofFirearms in Fudherance ofa Drug Traffi  cking Crime and
                                          Carrying a Firearm in Connection with a Drug Tra#icking Crime;and
18USC ïâ922(g)(1),924(a)(2).              Possession ofa Firearm and Am m unition bya Convicted Fel  on




        n iscriminalcom plaintisbœsed on thesefacts'
                                                   .

                                     PLEASE SEE ATTACHED AFFIDAV I
                                                                 T



        W Continuedontheatlachedsheet.


                                                                                   Complainant'
                                                                                              ssignature

                                                                           Richard Silva,TaskForce Officer,ATF
                                                                                    Printedrlt
                                                                                             wncand title

Swom tobeforeme and signed in my presence.


Date:        lE)-i-2olr-'                                                        cw /w
                                                                                      Jutke'
                                                                                           ssignature
(zity and state:                                                     Hon.Dave Lee Brannon,U.S.M agistrate Judqe
                                                                                    Printednameand title
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 2 of 20



                                        AFFID AV IT
                                            OF
                         TA SK FO R CE O FFIC ER R ICH A R D SILV A
              BUREAUOFALCOHOLéa
                              TsOBAC
                                exo  CO
                                   .:18-J4F
                                          1I
                                           4REARMS
                                              -s ANDEXPLOSIVES
                                            -ot
         Youraffiant,RICHARD SILVA,firstbeing duly sworn,doeshereby deposeand state as

  follow s-
          .

                                           Introduction

                 Ihave been em ployed by the Palm Beach County Sheriffs O ffice since 2004 and l

  am currently an A gentassigned to the TacticalU nit.Since January 20ll,1have also been assigned

  asaTask Force Ofticerwith the Bureau ofAlcohol,Tobacco,Fireannsand Explosives(ATF).
  Som e ofm y responsibilitiesincludeinvestigating violationsoffederallaw ,including violations of

  the Gun ControlAct(Title 18,United States Code,Chapter44). During my tenure asa law
  enforcem ent officer, your aftiant has participated in over fifty investigations, arrests and

  subsequentdebriefingsofindividualswho werearrested forpossessing firearm sin furtherance of

  violentand/or drug trafficking crim es. ln addition,w hile em ployed by the Palm Beach County

  Sheriff'sO ftice,lhave arrested individualsforvarious drug violations,and have spoken w ith and

  interview ed in excessof 100 dnzg dealers,drug users,and inform antsconcerning the m ethods and

  practices of drug traffickers.Ihave served as the affianton atleast20 prior search w arrants of

  cellulartelephonesutilized by arm ed drug dealers.

                 Y ouraffiantsubm itsthisaffidavitin supportofa Crim inalCom plaintand an arrest

  w arrant for M arquis Dontavis FRED ERICK . Because this affidavit is being subm itted for the

  lim ited pum ose of obtaining an arrest w arrant, it does not contain a1l the inform ation known

  regarding this investigation,butratherthe factsnecessary to establish the requisite probable cause

  tobelievethatM arquisDontavisFREDERICK,committedthefollowingoffenses:(1)Possession
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 3 of 20



  W ith Intentto Distribute a Controlled Substances,in violation ofTitle 21,United States Code,

  Sections 841(b)(1)(C) and (b)(1)(D);(2) Possession of Firearms in Furtherance of a Drug
  TraftickingCrime,inviolationofTitle18,UnitedStatesCode,Section924(c);and,(3)Possession
  ofFirearm s and Am m unition by a Convicted Felon,in violation ofTitle 18,United States Code,

  Sections922(g)(1)and924(a)(2).
                               Facts in SupportofProbable C ause

                OnFebruary21,2017,membersoftheUnitedStatesM arshalsSelvice(USM S)
  TaskForce,Palm Beach County Sheriff'sOftice(PBSO)GangandNarcoticsUnit,began
  surveillanceon 1502 South N Street,Apt.#1,LakeW orth,Palm Beach County,Southem

  DistrictofFlorida(hereinafter%tthesubjectapartmenf').Thesurveillancewasinitiatedinan
  attem ptto locate Devonte W H ITE forthe follow ing outstanding state felony w arrants:First-

  degree M urder,Anned Burglary,and Felon in Possession ofa Firearm . Surveilling agents

  identifiedW HITE asbeingwithinthesubjectapartment.
                 Agentsapproachedthefrontdoorofthesubjectapartment,andconducteda
  knock and announce.Agentsthen m ade contactw ith m ultiple occupantsatthe frontdoorto

  include Devonte W H ITE,w ho w as im m ediately taken into custody upon the aforem entioned

  active felony w arrants. M arquis FREDERICK and three otheroccupants,hereinafterreferred to

  asCCJB ''EEBA ''CCRG''were detained on scene.A gentsconducted a protective sweep ofthe

  subjectapartment,andoncetheydetermineditwassafe,theagentsexitedthesubjectapartment
  and FRED ERICK and the otheroccupantsw erereleased from the scene.

         5.      AsPBSO NarcoticsAgentLauferapproachedthesubjectapartment,hesmelled
  whatherecognizedfrom histrainingandexperienceastheodorofraw (thatis,unburnt)
  marijuangemanating from thewindow-mountedairconditioningunitofthesubjectapartment.
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 4 of 20



  OnceAgentLauferapproachedthefrontdoorofthesubjed apartment,theodorofmarijuana
  intensified.On thebasisofthepreceding,and additionalinvestigativefacts, A gentLaufer

  soughtand obtained a lawfulstate search warrantforthe addressofat1502 S. N Street,A pt.# 1,

  Lake W orth,Palm Beach County,Florida.

                   Upon executing the search w arrant,agentslifted the cooktop ofthe w hite electric

 range and located the follow ing item s:

                   One(1)Glock,M odel:22,.40,semi-automaticpistol,SerialNo.57-5638with
                   one(1)live40caliberroundheadstampedEECCIS&W 40'*inthechamberandan
                   attachedmagazinecontainingthree(3)live40caliberroundsalsoheadstamped
                   EECCI S& W 409'4

                b. Five(5)40caliberroundsbearingtheheadstamp ççFederalS&W 40,
                                                                            '9,
                   One(1)Taunzs,M odel:PT111,SerialNo.-
                                                      1-.
                                                        158451with one(1)live9mm round
                   headstam ped ttspeer9m m Luger''in the cham berand an attached m agazine

                   containingten(10)9mm roundsalsoheadstamped ttspeer9mm Lugeri''and,
                d. Two(2)9mm roundsmarkedççW inchester9mm Lugen''
                   Agentslocatedthefollowingitemsinsideofthesubjectapartment'skitchen
 cabinets:aclearbagcontaining28gramsofsuspectedfentanyl(TPW ),severalemptyclear
 baggies,em pty am m o tray,digitalscale, em pty Glock .45 caliberpistolm agazine,a box of

 Blazer9m m am m unition w ith em pty am m o tray, additionalroundsofammunition(2rounds

 m arked dtFiocchi45 A CP,''2 roundsm arked EACCI45 A uto, and 1 round m arked ttFederal45

 zpktlt()'')
           8.     A gents located the follow ing item s in the m asterbedroom :dnzg ledgerinside a

 black backpack,black,Taunls,M odel:24/7 G 2C , SerialNo.NlT00044withone(1)live



                                                   3
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 5 of 20



  Remington-petersmarked.45caliberroundinthechamber,andanadditionalten (10).45caliber
  Remington-peters.45roundsinitsaccompanyingmagazine.Three(3)additionalliveFederal
  m arked roundsof .45 caliber am m unition w ere located in a clothing basketin the m aster

 bedroom closet.

         9.     Upon searchingthebathroom,agentslocatedthefollowingitems(assubsequently
 confirmedby determinedbyDEA Laboratoryanalysis):apinkbaggycontaining5.7netgrams
 ofsuspectedmarijuana;apinkbaggycontaining4.0gramsofsuspectedfentanyl/cocaine(TPW )
 in thetrash,andaclearbaggycontaining5.0 gramsofsuspectedmarijuana(TPW )floatinginthe
 toiletbow l.

         10.    Y our affiantconducted a crim inalrecord check ofFRED ERICK and the other

 identifiedoccupantsofthesubjectapartment,thatis,ttDW ,''andtCBA.''Therecordscheck
 revealedthatFREDERICK andtheotheroccupantsinsidethesubjectapartment,on February21,
 2017,were convicted felons.

                On M arch 6,2017,PB SO Detective 800th obtained D N A search w arrantsfor

 sam plesofDN A from M arquisFRED ER IC K and the otheroceupants for com parison to the

 firearms(TaurusSerialNo.TJ58451,TaunlsSerialNo.N1T00044,GlockModel:22,SerialNo.
 STS638)recoveredonFebruary21,2017.
         12.    On M arch 8,2017,PBSO agentsm etw ith M arquis FRED ERICK and transported

 him tothePBSO ViolentCrimesDivision(VCD)inordertoexecutetheDNA searchwarrant.ln
 a recorded interview ,Detective 800th read FREDERICK his constitutional M iranda w am ings

 from a PBSO issued M iranda rights card and FRED ER ICK signed the card indicating that he

 understood his rights. Post-M iranda FREDERICK confirmed thathe was inside the subject
 apartm enton February 2l,20l7,w hen the U SM S apprehended hisfriend 'CD W ''. D etective800th
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 6 of 20



  explainedto FREDERICK thathewished to speak toFREDERICK aboutitem sthatw erelocated

  onFebnlary21,2017,duringthesearchofthesubjed apartment.FREDERICK explainedthathis
 unclelivedintheapm mentandtheonlyitemsthatbelongedtohim (FREDERICK)washisApple
 iphone and hisbackpack. FRED ERICK denied ow nership ofany ofthe firearm s recovered, but

 stated thathe would notbe surprised ifhisDNA waslocated on thefirearm s. Priorto concluding

 the interview .D etective 800th obtained an oralsw ab w ith FRED RERICK 'SD N A pursuantto the

 aforem entioned court-authodzed D N A w arrant.

                In December2017,BodeCellm ark Forensics,anationally andintem ationallyDN A

 testing laboratory,issued a reportregarding the analysis ofthe D N A standardsascom pared to the

 swabs taken from the fireanns. Thatreportconcluded thatFRED ERICK 'S DN A waspresenton

 sam ples from the grips,slide,and back sightofthe Taurus, M odel:PT111,SerialN o.7758451

 that w as located under the cooktop of the white eledric range during the search w arrant on

 February21,2017,atthesubjectapartment.
         14.    The reportspecifically stated thatthe DN A profile obtained from the grips ofthe

 Taurus,M odel:PT111,SerialNo.1.
                               158451(FLP1708-3310-E08)wasconsistentwith amixture
 ofthreeormoreindividualsincludingamajormalecontributor,thatbeingM arquisFREDERICK.
 ThismajorcomponentDNA profile matchesthe DNA profile obtained from sample Marquis
 FREDERICK (FLP1708-3310-R15). The probability of randomly selecting an unrelated
 individualwith thisDNA protileat22 of22 locitested,wasdeterm ined to beapproxim ately:lin

 350 decillion in the U S Caucasian population, l in 10 nonillionl in the U S A frican Am erican

 population,and 1 in 83 decillion in the U S H ispanic population.




 l According to M erriam -W ebster's Dictionary,in the United States, a tûnonillion''istûa num ber
 equalto 1 follow ed by 30 zeros''and a çtdecillion''is Eça num berequalto 1 follow ed by 33 zeros.''
                                                  5
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 7 of 20



                DNA samplesobtainedfrom theotheroccupantsCCJB''(FLP1708-3310-R13),66BA''
 (FLP1708-3310-R14),and E6DW ''(FLP1708-3310-R16)insidetheresidencepriorto the search
 warrantbeingexecutedonFebruary21,2017,wereexdudedaspossiblecontributorsofthemajor
 com ponentDNA profile deduced from the sample.Due to the possibility ofallelic dropout, no

 conclusions could be m ade on the m inorallelespresentin sam ple FLP1708-3310-E08.

                FREDERICK 'SDN A w asalso determ ined to have been presenton the slide ofthe

 Taurus,M odel:PT 111,SerialN o.-
                                1-.
                                  158451 thatw asrecovered in the cooktop ofthew hite electric

 range. The DNA profile obtained from this item is consistentwith a m ixture ofthree ormore

 individualsincluding amajormale contlibutor,M arquisFREDERICK.Thismajorcomponent
 DN A profile m atches the DN A profile obtained from sam ple FLP1708- 3310-R 15.                The

 probability ofrandomly seleding an unrelated individualwith thisDNA protile at20 of22 loci

 tested isapproxim ately: 1 in 90 octillion in the U S Caucasian population, 1 in 29 septillion in the

 U S A flican Am erican population and       in 90 octillion in the U S H ispanic population. The

 follow ing lociw ere notused in the statisticalcalculation due to the possibility ofallelic drop out

 PentaE and 172251045. DNA samplesobtained from theotheroccupantsC'JB''(FLP1708-3310-
 R13),CCBA''(FLP1708-3310-R14),and ûEDW ''(FLP1708-3310-R16),were excluded aspossible
 contributorsofthemajorcomponentDNA profilededucedfrom thesample.Duetothepossibility
 ofallelic dropout,no conclusions could be m ade on the m inorallelespresentin sam ple FLP1708-

 3310-E08.

                FREDERICK'SDNA wasfurtherfoundpresentonasample(FLP1708-3310-E11)
 from the back sightofthe Taurtzs,M odel:PT II1, SerialN o.1.
                                                            158451 thatwas recovered in the

 cooktop of the white electlic range. The DN A protile obtained from the rear sight sam ple

 (FLP1708-3310-E11)is consistentwith a mixture ofthree ormore individualswith a major


                                                  6
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 8 of 20



 m ixture component of two individuals including at least one m ale contributor. M arquis

 FREDERICK cannotbe excluded asapossiblecontributorto thededuced majormixture DNA
 profile.The estim ate ofthe proportion of individuals in the generalpopulation thatwould be

 included as possible donors to the major mixture component at 22 of 22 loci tested is
 approxim ately:lin 1 quadrillion in the U S Caucasian population,l in 160 trillion in theU S A frican

 Am erican population,and 1 in 2 quadrillion in the U S H ispanicpopulation. Due to thepossibility

 ofallelic dropout,no conclusions can be m ade on the m inor allelespresentin sam ple FLP1708-

 3310-E11.DNA samplesobtained from the otheroccupantstûJB''(FLP1708-3310-R13),ttBA''
 (FLP1708-3310-R14),and CCDW ''(FLP1708-3310-R16),wereexcluded aspossiblecontributors
 ofthemajorcomponentDNA profilededuced from the sample.Duetothepossibility ofallelic
 dropout,no conclusions can be m ade on the m inor allelespresentin sam ple FLP1708-3310-E 11.

                O n Febnzary 13, 2018,D etective 800th obtained an arrest w arrant for M arquis

 FRED ERICK forFelon in Possession ofa Firearm ,PBSO CaseN 0.17-247.

        19.     On Thursday,M arch l,2018,atapproxim ately 09:30AM ,agentsfrom the PBSO

 TacticalU nitinitiated surveillance at836 EastTiffany Lakes D rive M angonia Park, Palm Beach

 County,Southern D istrictofFlorida,in an attem ptto locate FREDERICK foran outstanding state

 felony w arrantforFelon in Possession ofa Firearm .

        20.     Atapproxim ately 09:50 am ,PBSO A gentSean M cM ichaelobserved a m ale later

 w ho your affiantshallrefer to herein as 66SD ''enterthe carportof 836 EastTiffany Lakes Drive

 A pt.#3,while carrying a w hiteplastic bag.SD then knocked on the frontdoor,and a few seconds

 later the door opened,and SD entered the residence.A couple of m inutes later, agents observed

 SD and M arquis FR ED ER ICK exitthe apartm ent. FREDERICK w as observed carrying a blight

 flow ered backpack. FRED ER ICK and SD then w alked into the w estern portion ofthe carportof



                                                  7
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 9 of 20



 836 East Tiffany Drive. FRED ERICK opened the driver's side door of a white H onda A ccord,

 and hesatin thedriver'sseat,while SD stood nextto thevehicle. Agentsnoticed thatthe Honda

 did nothave a tag attached to the vehicle.FRED ERICK exited the ddver's seatand stood nextto

 the vehicle w ith SD .A tthis tim e,agents approached the H onda w hile FRED ER ICK w as standing

 inthedriver'ssidedoorwaywhilethedoorwasajar.AsFREDERICK'Swastakenintocustody,
 he wassmoking amarijuanacigarette.Agentsimmediately detected an ovelwhelming odorof
 fresh marijuana emanating from the interiorofthe vehicle. PBSO 119 AgentCorey Zuccaro
 deployed his certified tirearm s deted ion canine and w alked around the white Honda in an effort

 to perfonu a sniffforthe presence offirearm s.The canine alerted on the driver'sside door. Based

 ontheodorofmadjuana,responsefrom thecanine,andincidentto FREDERICK'Sarrest,Agent
 M cM ichael began searching the white Honda and observed the bright flow ered backpack that

 FRED ERICK had been observed carrying m inutes eariler on the driver seatofthe white Honda.

 A further search of the backpack yielded a gallon-sized zip-lock style plastic bag, which w as

 approximatelyhalf-fullofsuspededmarijuana,whichlaterfield-testedpositiveformarijuana.As
 AgentM cM ichaelremovedthegallonbagofsuspededmarijuana,heobserved asemi-automatic
 pistolin the bottom of the backpack w ith an extended m agazine inserted into the m agazine w ell.

 AtthispointAgentM cM ichaeldiscontinued the search ofthe vehicle pending a search w arrant.

        21.     FREDERICK w as the only individual observed by agents holding the bright

 flow ered backpack and the only person in the area w here the backpack containing the suspect

 marijuanaandfirearm werelocated.FREDERICK waschargedwithpossession ofmarijuanaby
 state authorities.

        22.     W hile on the scene,D etective 800th m ade contactw ith the registered ow nerofthe

 H onda Accord who identified herself as M arquis FRED ERICK 'S m other,hereinafterreferred to


                                                 8
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 10 of 20



  asCCDW '.Sheexplainedthatshehadjustpurchased thevehicle,butshedidnotown anyofthe
  contents inside ofthe vehicle.

         23.    On the basisofthepreceding,and additionalinvestigative facts, the white Honda

  Accord w as sealed and towed to the PBSO im pound lot. On M arch 1, 2018,Detective 800th

  soughtand obtained a law fulstate search w arrantforthe w hite H onda Accord.

                On M arch 1,2018,M arquis FREDERICK was transported to the PBSO Violent

  Crim es Division and w as read FREDERICK his constitutionalM iranda w am ings from a PBSO

  issued M iranda rights card and FREDERIC K signed the card indicating thathe understood his

  rights.During the video-recorded Post-M iranda interview , FREDERICK w as inform ed of the

  DNA resultsindicating thathis DNA waslocated on three differentareasofthe Taurus, M odel:

  PT 111,SerialN o.7-.
                     158451.Detective 800th asked FR ED ERICK why his DN A was located on

  the firearm and he explained thathe did not recalltouching the tireann. D etective 800th then

  inquired regarding themarijuana observed on the driver'sseatand the firearm observed in the
  backpack.FRED ER IC K stated that he w as not going to adm it to a firearm , but did not deny

  possessing the brightcolored backpack in question.

         25.    O n M arch 2,2018,the vehicle search w anuntw asexecuted atthe PBSO lm pound

  Lot.Detedive800th located 60 grams(TPW )ofmarijuanain thegallon sizedplasticbag from
  the frontdriver'sseat,w hich had previously been rem oved from the brightflow ered backpack by

  A gent M cM ichael. Deted ive 800th also located a black,fully loaded,Glock M odel 26, 9m m ,

  sem i-autom aticpistol,SelialN o.ELH 047 on the frontpassengerseat. The G lock pistolw asloaded

 w ith a round in the cham ber and had an extended m agazine inserted into the m agazine w ellw ith

  unknown num berrounds. Indicesqueriesdetennined the pistolhad been reported stolen to PBSO

  on December29,2012(CN:16-1844).


                                                 9
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 11 of 20



                  A furthersearch ofthe aforementioned backpack revealed (1)Ovalyellow pill
  marked with 10/325 and weighed approximately .1 grams,along with a (1)Ovalyellow pill
  m arked w ith -1-134 and w eighed approxim ately .1 gram s. A further search ofthe vehicle yielded

  (6)sixindividuallypackagedplasticbagscontainingmarijuana(15.0gramsTPW )ontherearseat
  and a black Apple iphone,which w aslocated in the centerconsole ofthe vehicle. Upon rem oving

  the case ofthe Apple iphone cellular device to place into evidence,D etective 800th discovered a

  Florida driver's license belonging to M arquis FRED ERICK tucked in betw een the cellulardevice

  and the case.

         27.      Based on your affiants training and expedence, he suspected the green leaf

  substancetobemarijuanathatwasindividuallypackagedinnumeroussmallplasticbaggiesbags
  w ere being reselwed for distribution as these types ofbags are com m only used aspackaging for

  thesaleillegalnarcotics.Allofthemarijuanarecoveredfrom thebackpackandvehiclewaslater
  testedutilizingPBso-issuedtestkits,which confirmedthatthesubstancewasmarijuana.
         28.      On M arch 30, 20l8, your affiant received inform ation from DNA Labs

  Internationalregarding the analysis ofthe DN A standardsascom pared to the swabstaken from

 the firearm . ln a w ritten reportissued by a DN A Analystfrom DN A Labs lntem ationalon M ay

  30,2018,itwasrevealed thatFREDERICK'SDNA waspresenton a com bined sample from the

 trigger/guard from Glock sem i-autom atic pistolfound in the vehicle on February 13, 2018. The

 reportspecitk ally stated thatthe DN A profile obtained from the sw abs indicates a m ixture ofat

 leastfourindividualsw ith atleastone m ale contributor. M arquisFRED ERICK could notbe ruled

 outasapossible contdbutorto thism ixed DN A profile.The DN A profile obtained from the sw abs

 is approxim ately 110 trillion tim es m ore probable if the sam ple originated from M arquis

 FRED ERICK and three unknow n persons than if it originated from four unknow n persons.
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 12 of 20



  Therefore, there is extrem ely strong support that M arquis FRED ERICK and three unknow n

  persons contributed to this DN A profile,ratherthan fourunknown persons.

         29.    The written reportalso revealed that FREDERICK 'S DNA was present on a

  com bined sam ple from the fram e/slide ofthe G lock pistol. The reportstated thatthe DN A profile

  obtained from the sw abs indicates a m ixture of atleastthree individuals w ith atleastone m ale

  contributor.M arquisFREDERICK could notbe ruled outasapossible contributorto thism ixed

  DN A profile.The DN A profile obtained from the swabs is approxim ately 190 trillion tim esm ore

  probable ifthe sam ple originated from M arquisFRED ERIC K and tw o unknown personsthan ifit

  originated from three unknown persons.Therefore,there isextrem ely strong supportthatM arquis

  FREDERICK and two unknow n persons contributed to this DN A profile, rather than three

  unknow n persons.

         30.    The reportstatesthatFREDERICK 'S DN A w as also located on the front sightof

  the G lock pistol.The DN A profile obtained from the swabs indicates a m ixture ofatleast four

  individualsw ith atleastone m ale contributor. M arquisFRED ER ICK could notbe ruled outas a

  possible contributor to this m ixed D NA profile.The DN A profile obtained from the sw abs is

  approxim ately 23 quadrillion tim es m ore probable if the sam ple originated from M arquis

  FRED ERICK and three unknow n persons than if it originated from four unknow n persons.

  Therefore, there is extrem ely strong support that M arquis FRED ERICK and three unknow n

 personscontributed tothisDN A profile,ratherthan fourunknownpersons.

         31.    Y our aftiant conducted a crim inalrecord check of FREDERICK and determ ined
                                                                                  #
 thathe isa convicted felon. Specifically,FR ED ER ICK hasbeen previously convicted ofatleast

  the following state offenses,each ofwhich w aspunishable by im prisonm entfora term exceeding

 one(1)year,thatis,afelony:
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 13 of 20



               a. On August 18, 2016, M arquis FREDERICK , w as convicted of Fleeing or

                    Attem pting to Elude,a 3rd degree felony, in theCircuitCourtofthe 15th Judicial

                    D istrict in and for Palm        Beach C ounty, Florida ,coul't Case N o

                    502016C F004186AX X XM B .
                    .




                    On Friday, M arch 16,2018,PBSO D etective Chad 800th sought and obtained

  m ultiple state search w arrantsforcellulardevicesseized during the execution ofthe search wanunt

  on the Honda Accord.The forensicexamination ofFREDERICK'SAppleiphonecellulardevice

  thatcontained a Florida driver's license belonging to M arquis FREDERICK tucked in between

  the cellulardevice,and the caserevealed hundredsofSM s/textmessaging conversationsbetween

  FREDERICK and num erousotherindividuals. Some ofthese conversationsfrom theperiod of

  Febnlary,2018,tltrough M arch,2018. involved FREDERICK'Soffedng M ari
                                                                      juana,Percocet's
  (commonly referred to astkpercs''in streetterminology),and Adderall(Amphetamine Salt),for
  sale to others.

         33.        Y ouraffiantfurthernotesthathe located a nine-second video recording w ithin the

  Apple cellulardevice searched pursuantto a law fulstate search w arrant, thatdepictsFRED ERICK

  recording him selfw hile lying on abed. In the course ofview ing said video, youraffiantobserved

  what appeared to be a black sem i-autom atic Glock pistolw ith an extended m agazine protruding

  f'
   rom itsm agazine w ell,directly behind FED ERICK , asw ellthe buttstock of whatappears to be

 an AR-styleriflepartially covered by a pillow. Youraffiantnotesthathehasbeen issued with a

 G lock sem i-autom atic pistolby his em ploying agency and he is thus extrem ely fam iliarw ith the

 appearance ofthe Glock fam ily offirearm s.Y our affiantfurthernotes thatthe pistolobserved in

 the aforem entioned video appears to be externally very sim ilar - ifnot identical- to the G lock
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 14 of 20



  M odel26,gm m ,sem i-autom atic pistol,SerialN o.ELH047, recovered by 1aw enforcem entfrom

  the defendant's possession on M arch 1-2,2018, discussed above.

         34.     On October4,2018,youraffiantconsultedwith ResidentAgent-in-charge(RAC)
  RobertShirley,ofthe ATF O ffice,W estPalm Beach, w ho has received extensive training in the

  m anufacture and com m erce of firearm ,and hasbeen adm itted asan expertw itnessin the areas of

  the firearm s,and the interstate com m erce nexus offirearm s and am m unition, on overtw enty-five

  (25)prioroccasionsin the United StatesDistrictCourtfortheSouthern DistrictofFlorida,and
  elsew here.

         35.     RA C Shirleyreview ed the aforem entioned video recording, asw ellasenlarged still

  im ages of the video recording looated w ithin FRED ERICK 'S cellular device. RA C Shirley

  determ ined on the basisofhistraining,experience,thatthe black pistolobserved in the video and

  enlargedphotosexhibitsthesam eextem alfeaturesand characteristicsasthatfound on variantsof

  the recent generation Glock com pad series of sem i-autom atic pistols, such as G lock M odels 26,

  27 and 30 which are in calibers9m m ,.40 S& W and 45 A CP,respectively. These featuresinclude,

  but are not lim ited to, the overall silhouette,color, shape, shape of the bottom of the fram e,

  m agazine w elland size identitication.

                 AccordingtoaDnlg EnforcementAdministration(DEA)ChemistryReportdated
  September27,2018,thetwo pillsrecovered from FREDERICK 'Sbackpack seized on M arch 1,

  2018,weredeterminedtoconsistofone(1)counterfeitPercocetpill(thatis,apillwhich hadthe
 extem alappearance ofa Percocetpill)thatcontained a mixture and substances containing a
 detectable am ount of O6-M onoacetylm orphione, H eroin, A cetam inophen, and Caffeine. The

 secondpillwasdeterminedto contain Oxycodone(0.6450g). Both ofthepillsrecovered were
 determ ined to contain controlled narcotic substances.
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 15 of 20



                O n O ctober 5, 2018, your affiant m onitored the follow ing discussion betw een

  FREDERICK and hism other,hereinafterreferred to asttDM ''thatoccurred on M arch 1,2018, at

  3:11 pm ,in an outgoing callfrom the Palm Beach County Jailw hile the defendantw asin custody

  following his arrest that same date (your affiantnotes thatthe following is notintended to
  constitute a verbatim transcript of the entirety of thatconversation,butrather a synopsis of the

  portionsoftheinmaterecordingl:
                DM :                  Iwentand cleaned up,lwentandcleaned up,and
                                      everything is straightyou heard m e?

                FREDERICK :           Y a 1need you to getm e a phone,m y phones.
                DM :                  W here? W here they at? They gotthem ?

                FRED ERICK :          Y a lthink they gotm y phones,lgota lotofpeople ow e m e
                                      m oney m om ;I'm fucked up rightnow this shitgotm e in a
                                      fucking position.

                DM :                  They w illgive yourphonesback w hen you getout
                                      tom orrow ,they w illgive you a bond.

                FRED ERICK :          Ihope Igetthe fuck out,you know there trying to hold m e
                                      in thisbitch.

                DM :                  A s soon asthey give you a bond baby w e are getting you.

                gAtapproximately0500M inutes):
                DM :                  H e saysitw illbe alrightbecause they didn'tgetnothing
                                      offyou,they gotitoutthatcaryou know w hatIam saying?

                FR ED ERICK :         Ya

                R AW LS:              You know whatI'm talking about?

                FREDERICK :           Cuz they ain'tgetnan offofm e m om m a,l'm going to bet
                                      bothofthesecasesIjusthavetogetthefuck outsolcan
                                      handle business

                DM :                  Y a ya ya Ipacked up ya everything you know w hatIam
                                      sayingjustin casetheywantedtocomebacktomyhouse.
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 16 of 20



                FRED ERICK :          Iam saying where you took m y boy at? M y boy, my boy?

                DM :                  Huh?

                FRED ERICK :          W hereyoutookmyboyIjustgotat?
                DM :                  To daddy's-

                FRED ERICK :          Aldghtbecause lneed him

                DM :                  Everything atdaddy's,in daddy's closetand daddy know s
                                      it's there,you hearm e?

                gAtapproximately09:43M inutemark)
                FREDERICK :           They ain'
                                              tgive you nothing back yet?
                DM :                  H uh

                FRED ERICK :          W hen they give you m y carback right,They going to give
                                      you thatbook bag back?

                DM :                  ldon'tknow ,he said,he told m e,he said,the m an that
                                      cam e up w ith the face m ask on he had gotm y nam e and
                                      stuffand stuffand he w ould have the carreleased to m e,
                                      once they um m once they um m search it,he w illrelease it
                                      tomeyouknow whatIam saying? (lnaudible)
               FRED ERICK :           1already know lgotm e so referto sm oke butum

               DM :                   O h god --

               FRED ERICK :           Y a Justm ake sure pops on beatm an -

               DM :                  1gotem lgotem you know he is already on beatyou know
                                     your dad isalready on beatfor you.


               g'I'
                  hephonecallendsshortlyafterj
        38.    Based on youraffiant'straining and expelience in narcotics investigations, the

 term ç'boy''iscommonstreetterm amongstdrugdealersanddrugusersforheroin (cocaine,in
 contrast,istypicallyreferredtoasû:girl.'').
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 17 of 20



                 On Septem ber 13,2018,A TF SA M ichaelK elly, an ATF Interstate Com m erce

  N exus Expertexam ined photographsofthe aforem entioned G lock, M odel:22,.40,sem i-

  autom atic pistol,SerialN o.STS638,Taunls,M odel:PT 111, SerialN o.-1-J58451,Taunls,M odel:

  24/7 G 2C,SerialN o.N lT00044 and a G lock M odel26, 9m m ,sem i-autom atic pistol,SerialN o.

  ELH047. SA Kelly determined on thebasisofhistraining, experience,and the distinctive

  m anufacturers'm arkings on said item s,thatthe fireanus were m anufactured outside the State of

  Florida,and thattherefore,by theirsubsequentrecovery in theState ofFlorida, such tirearm s

  traveled in and affected interstate and/or foreign Com m erce.

         40.     On O ctober5,2018,youraftiantreview ed the facts, circum stances and

  photographsofthemarijuanarecoveredfrom FREDERICK'SpossessiononM arch 1-2,2018,
  w ith DEA Task Force O ftk erRey Paniagua,who haspreviously been deem ed qualified and

  testified as an expertw itness on streetleveldnlg distlibution in the United StatesD istrictCourt

  forthe Southern DistrictofFlorida, TFO Paniagua advised thaton the basis ofhis training and

  experience,andhisobservationsofthemarijuana,itspackagingandattendantcircumstances,is
  consistentwithadistributionquantityofmarijuanaratherthanmerepersonaluse.TFO Paniagua
 w ould furthertestify thatdrug dealers com m only possess and carry fireanns in furtherance of

 theirdrug trafficking activity as ''tools ofthe trade,''and keep such w eapons in closeproxim ity

 to protectthem selves,their invcntory ofillegaldrugs,to protectthem selves from people seeking

 to rob them and law enforcem ent.

         41.    W herefore,on the basis ofthe foregoing facts,your affiantsubm its thatprobable

 cause existsto charge the defendant,M arquisD ontavis FRED ER IC K , with (1)PossessionW ith

 lntentto D istribute a Controlled Substance, in violation ofTitle 21, United StatesCode,

 Sections841(b)(1)(C)and(b)(l)(D)'
                                 ,(2)Possession ofaFirearm inFurtheranceofaDrug
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 18 of 20



  Trafficking Crim e,in violation ofTitle 18, UnitedStatesCode,Section924(c),
                                                                            'and,(3)
  Possession ofFirearm sand Am m unition by a Convicted Felon, in violation ofTitle 18,United

  StatesCode,Sections922(g)(1)and924(a)(2).

         FU RTHER Y O U R A FFIAN T SA Y ETH N A U G HT .




                                                      z
                                         RICH ARD SILV A
                                         TA SK FO RCE O FFICER
                                         BUREAU OF A LCO H OL, TOBA CCO , FIREA RM S,
                                         A N D EX PLO SIV ES




  SWORN TOA#-
  M         D.SUBSCRIBED BEFORE
   E THIS     ir DAY OF OCTOBER,2018,AT
 W EST PA LM BEA CH ,FLOR IDA .




 H O . D A V E L EE BR AN N O N
 U NITED STATE S M AG ISTM TE JUD G E
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 19 of 20



                          UNITED STATES DISTRICT CO URT
                          SO UTHERN DISTRICT O F FLO RIDA
                                 PENALTY SHEET


  Defendant's Nam e:      MARQUIS DONTAVIS FREDERICK


  Case No.:      18-8414-DLB


  Count# 1

  Possession with Intentto Distribute a Controlled Substance
  Title 21,United States Code,Sections 841(a)(1),841(b)(1)(C)
  Max.Penalty:0-20 years'im prisonm ent,'maxi
                                            mum fine of$1,000,000,
                                                                 .minimum 3 year
  to Ii
      fe term ofsupervised release;and,a $100.00 specialassessment
  Count# 2

 Possessionwith Intentto Distribute a Controlled Substance (Mari
                                                               juana)
 Title 21,United States Code,Sections 841(a)(1),841(b)(1)(D),851
  Max.Penalty:0-10 years'im prisonm ent' , maxi
                                              mum fine of$500,000'
                                                                 ,m inimum 4 yearto
  Iife term ofsupervised release'
                                , and,a $100.00 specialassessment.
 Count# 3

 Title 18,United States Code,Section 924(c)(1)(A)
 Possession ofa Firearm in Furtherance ofa Drug Trafficking Crim e and Carrying a
 Firearm in Connection with Drug Trafficking Crim e

 Max.Penalty:5 yearm andatory m inim um sentence ofim prisonmentto m axim um Ii  fe
 term ofim prisonm ent,consecutive to any penalty im posed upon Counts 1, 2 or4'
                                                                               ,
 maximum fine of$250,000fine;0-5yearterm ofsupervised release:and, a $100
 specialassessm ent.

 Count# 4

 Felon in Possession ofFirearm and Am m unition
 Title 18,United StatesCode,Sections 922(g)(1),924(a)(2)
 Max.Penalty:0-10 years'imprisonment;$250,000 fine;0-3 yearterm ofsupervised
 release'
        ,and,a $100.00 specialassessment.
Case 9:18-mj-08414-DLB Document 1 Entered on FLSD Docket 10/09/2018 Page 20 of 20




                              UNITED STA TES D ISTR IC T CO U RT
                              SO UTH ERN D ISTRICT O F FLO R IDA

                                Case N o. 18-8414-DLB


   UN ITED STA TES O F AM ERICA

   V.


    M ARQUISDONTAVISFREDERICK
                     D efendant.
                                             /


                                   C RIM INA L CO VER SH EET
        Did this m atter originate from a m atter pending in the CentralRegion of the United States
        Attorney's Office priorto August9, 2013(Mag.JudgeAliciaValle)?                 Yes V No
   2. Did thismatteroriginate from a matterpending in theNorthenzRegion oftheUnited States
      Attorney's Officepriorto August8, 2014(M ag.JudgeShaniekMaynard)?       Yes V No


                                                 Respectfully submitted,

                                                 ARLN FA JA RD
                                                     ED   TE A TTORN EY


                                       B :
                                                 JO      C . M CM ILL
                                                     SISTAN T UN ITED STATES A TTO RN EY
                                                 D istrictcourtNo.A 0055228
                                                 500 South Australian A venue, Suite 400
                                                 W estPalm Beach,Florida 33401
                                                 Tel:   (561)820-871l
                                                 Fax:   (561)820-8777
                                                 Email: john.mcmillan@usdoj.gov
